DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12-15, and 19-23  are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0008135) in view of Worley (US 4,971,197) and in further view of Baur et al. US 5,934,470).
In re claim 1: Moore et al. discloses a shippable bundled product comprising: a plurality of paper product rolls 100 each individually packaged (fig.3) by a first package 
Moore et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Worley:
Worley teaches the provision of a plurality individual bundled shrink wrapped product that are all bundled within an outer shrink wrapped package wherein the outer package material protrudes into spaces between the plurality of individual bundled products in order to secure the products together and prevent movement when transported and to also provide individual wrapped products within the bulk product (see figure 3 of Worley). With this in mind, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer package material of Moore et al. with a shrink wrapped outer packaging that protrudes into spaces between the products for the reasons discussed above.
To modify the bundle size of Moore in view of Worley into the claimed 18 in. x 14 in. x 8 in. would entail a mere change in size of the components and yield only predictable results and would allow for fitting into the standard size shopping cart.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is 
Moore et al. further discloses that the package materials are a plastic material that is heat shrunk (see [0036]) 
Moore et al. in view of Worley teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Baur et al.:
Baur et al. teaches the provision of using a combination of high density and low density polyethylene material as the plastic packaging material in order to provide the desired benefits of polyethylene. With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a combination of high density and low density polyethylene as the plastic packaging material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
In re claim 3: the second package material has a higher quantity of high density polyethylene as compared to the first package material.
Moore et al. in view of Worley in view of Baur et al. fails to teach wherein the second package material has a higher quantity of high density polyethylene as compared to the first package material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a higher quantity of high density polyethylene so that the outer material is more resistant to damage and rips, since it has been held that discovering an optimum value of a result 
In re claim 10: the second package material is subjected to heat treatment (see {0036]).
In re claim 12: the second package material has a surface area that is lower after the heat treatment (a heating process is used to shrink the wrapper 802, the heating process shrinks the wrapper 802, Para. [0036], Fig. 8a).
In re claim 13: a temperature range of the heat treatment is between 300-400 degrees Fahrenheit.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a temperature range of the heat treatment is between 300-400 degrees Fahrenheit to shrink but not melt the packaging material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 14: a duration of the heat treatment is between 20 to 45 seconds.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a duration of the heat treatment is between 20 to 45 seconds to shrink but not melt the packaging material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That 
In re claim 15: a puncture resistance of the second package material is between 800-1200 gf.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a puncture resistance of the second package material is between 800-1200 gf to so that the package can withstand the shipping process without damage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 19: Moore discloses a shippable bundled product (the protective wrapper at least partially enveloping the band, the first product, and the second product, Abstract) comprising: a plurality of paper product roils each individually packaged by a first package material (the wrapped arrangement of the roil 100 that includes the protective cover 302 (fig. 3) may be incorporated into the illustrated embodiment of figure 5 such that each roil 100 may be individually wrapped in a protective cover 302. The wrapped rolls 100 may then be arranged in-line and subsequently wrapped in the protective cover 502, ([0033], fig. 7) and arranged relative to one another so as to form a bundle (the rolls 100 have been arranged and wrapped in a similar mariner as that of the rolls 100 of figure. 5, as discussed above. Thus, the rolls 100 have been arranged 
Moore et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Worley:
Worley teaches the provision of a plurality individual bundled shrink wrapped product that are all bundled within an outer shrink wrapped package wherein the outer package material protrudes into spaces between the plurality of individual bundled products in order to secure the products together and prevent movement when transported and to also provide individual wrapped products within the bulk product. With this in mind, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer package material of Moore et al. with a shrink wrapped outer packaging for the reasons discussed above.
Moore et al. in view of Worley teaches the general conditions of the claimed invention except for the express disclosure of the paper product having a bulk greater 
To modify the bundle size of Moore et al. in view of Worley into the claimed paper product roll having a diameter less than 122 mm and a roll width equal to or greater than 4 inches. would entail a mere change in size of the components and yield only predictable results and would allow for fitting into the standard size shopping cart.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
To modify the bundle size of Moore in view of Worley into the claimed 18 in. x 14 in. x 8 in. would entail a mere change in size of the components and yield only predictable results and would allow for fitting into the standard size shopping cart.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is 
Moore et al. further discloses that the package materials are a plastic material that is heat shrunk (see [0036]) 
Moore et al. in view of Worley teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Baur et al.:
Baur et al. teaches the provision of using a combination of high density and low density polyethylene material as the plastic packaging material in order to provide the desired benefits of polyethylene. With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a combination of high density and low density polyethylene as the plastic packaging material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
In re claim 20: each of the plurality of paper product rolls has a roll density between 9.5 cc/g to 12 cc/g.
Moors et al. discloses wherein each of the plurality of paper product rolls has a roll density (Examples of sheet products include, but are not limited to, wipers, napkins, tissues, rolls, towels or other fibrous, film, polymer, or filamentary products, ([0029], figs.1-2).
Moore et al. in view of Worley teaches the general conditions of the claimed invention except for the express disclosure of a roll density between 9.5 cc/g to 12 cc/g.  It would have been obvious to one having ordinary skill in the art at the time the 
In re claim 21: each of the plurality of paper product rolls has a Kershaw Firmness of less than 4mm.
Moore et al. discloses wherein each of the plurality of paper product rolls has a Kershaw Firmness (Examples of sheet products include, but are not limited to, wipers, napkins, tissues, roils, towels or other fibrous, film, polymer, or filamentary products, Para. [0029], Figs. 1-2). 
Moore et al. in view of Worley teaches the general conditions of the claimed invention except for the express disclosure of a Kershaw Firmness of less than 4mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a Kershaw Firmness of less than 4mm so that the product rolls can be compressed by the shrink wrap, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 22: Moore et al. discloses a shippable bundled product (the protective wrapper at least partially enveloping the band, the first product, and the second product, Abstract) comprising: a plurality of paper product rolls each individuality packaged by a first package material (the wrapped arrangement of the roll 100 that includes the 
Moore et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Worley:
Worley teaches the provision of a plurality individual bundled shrink wrapped product that are all bundled within an outer shrink wrapped package wherein the outer package material protrudes into spaces between the plurality of individual bundled products in order to secure the products together and prevent movement when transported and to also provide individual wrapped products within the bulk product (see figure 3 of Worley).  With this in mind, it would have been obvious to one of ordinary skill 
Moore et al. further discloses that the package materials are a plastic material that is heat shrunk (see [0036]) 
Moore et al. in view of Worley teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Baur et al.:
Baur et al. teaches the provision of using a combination of high density and low density polyethylene material as the plastic packaging material in order to provide the desired benefits of polyethylene wherein the material has a matting point, between 120°C and 140°. With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a combination of high density and low density polyethylene as the plastic packaging material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
To modify the bundle size of Moore et al in view of Worley in view of Baur et al. into the claimed 18 in. x 14 in. x 8 in. would entail a mere change in size of the components and yield only predictable results and would allow for fitting into the standard size shopping cart.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 
In re claim 23: a shippable bundled product (the protective wrapper at least partially enveloping the band, the first product, and the second product), comprising: a plurality of paper product rolls each individually packaged by a first package material (the wrapped arrangement of the roll 100 that includes the protective cover 302 (fig. 3) may be incorporated into the illustrated embodiment of figure 5 such that each roll 100 may be individually wrapped in a protective cover 302. The wrapped rolls 100 may then be arranged in-line and subsequently wrapped in the protective cover 502 ( [0033], fig.7) and arranged relative to one another so as to form a bundle (the rolls 100 have been arranged and wrapped in a similar manner as that of the rolls 100 of fig.5,as described above. Therefore, the rolls 100 have been arranged in-line and wrapped in groups of three rolls. Five of the groups of rolls 100 are arranged and secured by the band 702, ([0035], fig.7), the bundle being packaged by a second package material that is heat shrunk relative to the first package material (see [0036]) (The wrapper 802 envelopes the rolls 100 and the band 702. The wrapper 802 is formed from a plastic material, ([0036], fig.8a), wherein the second package material has a shrinkage factor relative to the bundle of less than zero (a heating process is used to shrink the wrapper 802. the heating process shrinks the wrapper 802 ([0036], fig.8a).
Moore et al. further discloses that the package materials are a plastic material that is heat shrunk (see [0036]) 
Moore et al. in view of Worley teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Baur et al.:
In re Leshin, 125 USPQ 416. 

Claims 4-9, 16-17, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0008135) in view of Worley (US 4,971,197) in view of Baur et al. (US 5,934,470), and in further view of Akao (US 4,780,357).
In re claim 4: the second package material comprises one or more outer layers that are comprised of 10-100% polypropylene.
Akao teaches the provision of a second package material comprises one or more outer layers that are comprised of 10-100% polypropylene (coextruded double layer film "A"...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.

Akao further teaches the provision of wherein at least one of the first and second package materials comprise laminated layers of polypropylene film (coextruded double layer film “A"...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black is laminated through an adhesive layer 3, col.3, ll. 4-9, Figs. 2 and 4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.
In re claim 6: the first package material has a higher percentage of anti-block resin as compared to the second package material.
Akao further teaches the provision of package materials comprising anti-block resin (Metal powder or carbon black may be added to either or both of L-LDPE resin layer and M-HDPE or PP resin layer…By binding metal powder or carbon black, light-shielding, antistatic property, antiblocking, moisture proofing and physical strength are improved, col. 7, ll. 6-12, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of Moore et al. in view of Worley in view of Baur et al. with the materials as taught by Akao in order to preventing the roll packaging film from sticking to machinery during the wrapping process.

In re claim 7: the second package material comprises a number of layers within the range of 3 to 5.
Akao further teaches the provision of a second package material comprises a number of layers within the range of 3 to 5 (coextruded double layer film "A”...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.
In re claim 8: a center layer of the second package material comprises a higher percentage of high density polyethylene as compared to outer layers.
Akao further teaches the provision of a center layer of the second package materiel comprises a higher percentage of high density polyethylene as compared to outer layers (coextruded double layer film "A”...and a sheet layer 4 or a light-shielding 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.
In re claim 9: the first package material has a higher quantity of anti-block resin on a side in contact with the second package material as compared to a side in contact with the individually packaged paper product roll.
Akao further teaches the provision of package materials comprising anti-block resin (Metal powder or carbon black may be added to either or both of L-LDPE resin layer and M-HDPE or PP resin layer...By blending metal powder or carbon black, light-shielding, antistatic property, antiblocking, moisture proofing and physical strength are improved, col. 7, ll. 6-12, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of Moore et al. in view of Worley in view of Baur et al. with the materials as taught by Akao in order to preventing the roll packaging film from sticking to machinery during the wrapping process.
Moore et al. in view of Worley in view of Baur et al. in view of Akao fails to teach wherein the first package material has a higher quantity of anti-block resin on a side in contact with the second package material as compared to a side in contact with the individually packaged paper product roll. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a higher of 
In re claim 16: the second package material has a thickness between 1.0 to 3.5 thousands of an inch.
Akao further teaches the provision of the second package material has a thickness between 1.0 to 3.5 thousands of an inch (the coextruded double layer film alone, thickness of the film is practically 50 to 200 um, preferably 70 to 180 um, col.8, ll. 46-48, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of Moore et al. in view of Worley in view of Baur et al. with the materials as taught by Akao in order to provide a film that Is thin enough to be torn open.
In re claim 17: the second package material exhibits anisotropic properties after heat treatment.
Akao further teaches the provision of a center layer of the second package materiel comprises a higher percentage of high density polyethylene as compared to outer layers (coextruded double layer film "A”...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black Is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2). With this multi-layered structure in mind, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of Moore et al. in view of Worley in view of Baur et al. with the materials as taught by Akao in order to provide a film that is thin enough to be torn in a certain direction.
In re claim 24: the second package material comprises one or more outer layers that are comprised of 10-100% polypropylene.
Akao further teaches the provision of a second package material comprises one or more outer layers that are comprised of 10-100% polypropylene (coextruded double layer film "A"...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. and in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.
In re claim 25: at least one of the first and second package materials comprise laminated layers of polypropylene film.
Akao further teaches the provision of wherein at least one of the first and second package materials comprise laminated layers of polypropylene film (coextruded double layer film “A"...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. and in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.
In re claim 26: the second package material comprises multiple layers, and a center layer of the second package material comprises a higher percentage of high density polyethylene as compared to outer layers.
Akao further teaches the provision of a second package material comprises a number of layers within the range of 3 to 5 (coextruded double layer film "A”...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2) and a center layer of the second package materiel comprises a higher percentage of high density polyethylene as compared to outer layers (coextruded double layer film "A”...and a sheet layer 4 or a light-shielding M-HDPE or PP layer 2a containing metal powder or carbon black Is laminated through an adhesive layer 3, col.3, ll. 4-9, Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Moore et al. in view of Worley in view of Baur et al. and in view of Akao for the same reason as discussed above in claim 4. Also see In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0008135) in view of Worley (US 4,971,197) in view of Baur et al. US 5,934,470).and in further view of Ramesh et al. (US 6,274,228).
Moore et al. further discloses the second package material is subjected to heat treatment (see {0036]).
In re claim 11: the second package material has a lower crystallinity after the heat treatment.
Ramesh et al. teaches the provision of a package materials that can be influences by a heat-treatment to influence the film to product adhesion by changing the morphology and crystallinity for the food contact layer of the film col.32, ll.49-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the materials of Moore et al. in view of Worley in view of Baur et al. with the materials as taught by Ramesh et al. in order to provide the desired amount of shrinkage.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It should be noted that the different layers made from a different material would inherently have different crystallinity after the heat treatment.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0008135) in view of Worley (US 4,971,197) in view of Baur et al. US 5,934,470).and in further view of Gosset (US 2014/0284237). Moore et al. in view of 
In re claim 18: the individually packaged paper product rolls are arranged relative to one another in a staggered/interlocking stacking pattern ([0044]).
It would have been obvious to one of ordinary skill in the art at time the invention was filed to modify the arrangement of paper products of Moore et al. in view of Worley in view of Baur et al. to be in a staggered configuration as taught by Gosset in order to reduce the volume of the finished packaged product (see figure 8 and [0044] of Gosset).

Response to Affidavit
It should be noted that, the Affidavit includes statements form the co-inventor James E. Sealey of the application and therefore does has a vested interest in the outcome of this application. In the Examiner’s response bellow Mr. Sealey with be referred to as the Applicant.
The affidavit under 37 CFR 1.132 filed 02/19/2021 is insufficient to overcome the rejection of claims 1 and 3-26 based upon the rejections under 35 U.S.C. 103 as set forth in the last Office action (repeated above) because:  It includes statements which amount to an affirmation that the claimed subject matter is nonobvious over the prior art applied in the rejection.  The Examiner does not agree. In regards to the Applicant’s argument that Moore requires a band and therefore the outer package applied over the band is not and wound not have a shrinkage factor relative to the bundle of less than zero. Moore discloses a plurality of inner warped bundles of cylindrical products, the inner wrapped products clearly teach the protective wrap following the shape of the a plastic material that may have elastic properties.  The band 702 exerts a compressive force on the arrangement of rolls” ([0035]) and the outer protective wrap is described as a plastic material that may be heated ([0036]. “If a heating process is used to shrink the wrapper 802, the heating process shrinks the wrapper 802, without appreciably shrinking or deforming the band 702.  Thus, the graphical and textual markings on the band 702 remain formed and intact, and may be legible and visible through a transparent wrapper 802.”([0036]). With this in mind, it is clear that Moore includes an elastic band that applies a compressive force on the stored products and that the band, is partially covered with protective wrap that is heat shrunk over the band and products with without shrinking or deforming the band. Since the band is fit around in a compression state when the outer protective wrap is applied, the shrinking wrapper of a heat shrinkable material takes the form of the bundle of products that are wrapped with the band which would inherently follow the contours of the outer edges of the cylindrical products. Moore describe the materials for the band and the outer wrap differently and it should be noted that the band holding the products in a compressed stated and being elastic indicates that the band is not specifically made from a heat shrinkable material In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Moore’s invention is a plurality of individually wrapped cylindrical bundled packages shrink wrapped together which is exactly in the same field of endeavor as Worley’s plurality of individually wrapped cylindrical bundled packages shrink wrapped together. One skilled in the art of packaging (shrink wrapping bundles of products) would look to other bundles of products that are shrink wrapped. The Applicant further argues that Worley teaches certain shrinkable material that would not be obvious to use with the invention of Moore. The Examiner agrees, however Worley is not being used for his teaching of the argued material. He is being used for his teaching of an outer shrink-wrap protective wrap that protrudes into spaces between the cylindrical products when shrunk. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and addressed above.
"[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious" the relevant question is "whether the improvement is more than the KSR Int 'l Co. v. Teleflex Inc., 550 U.S 1727, 1731, 82 USPQ2d 1385 (2007).  It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." (Id.) See also, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1742  82 USPQ2d 1385, 1396 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.")



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735